 


110 HR 1422 IH: Endangered Species Recovery Act of 2007
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1422 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2007 
Mr. Thompson of California (for himself, Mr. Young of Alaska, Mr. Kind, and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code to provide a tax credit to individuals who enter into agreements to protect the habitats of endangered and threatened species, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Endangered Species Recovery Act of 2007. 
2.Endangered species recovery credit 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
30D.Endangered species recovery credit 
(a)In generalIn the case of an eligible taxpayer, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of— 
(1)the habitat protection easement credit, plus 
(2)the habitat restoration credit. 
(b)Limitation 
(1)In generalThe credit allowed under subsection (a) for any eligible taxpayer for any taxable year shall not exceed the endangered species recovery credit limitation allocated to the eligible taxpayer under subsection (f) for the calendar year in which the taxpayer's taxable year ends. 
(2)Carryforwards 
(A)In generalIf the amount of the credit allowable under subsection (a) for any taxpayer for any taxable year exceeds the endangered species recovery credit limitation allocated under subsection (f) to such taxpayer for the calendar year in which the taxpayer's taxable year ends, such excess may be carried forward to the next taxable year for which such taxpayer is allocated a portion of the endangered species recovery credit limitation. 
(B)Carryforward of allocation amountIf the amount of the endangered species recovery credit limitation allocated to an eligible taxpayer for any calendar year under subsection (f) exceeds the amount of the credit allowed to the taxpayer under subsection (a) for the taxable year ending in such calendar year, such excess may be carried forward to the next taxable year of the taxpayer. For purposes of this paragraph, any amount carried to another taxable year under this subparagraph shall be treated as allocated to the taxpayer for use in such taxable year under subsection (f). 
(c)Eligible taxpayerFor purposes of this section— 
(1)In generalThe term eligible taxpayer means— 
(A)a taxpayer who— 
(i)owns real property which contains the habitat of a qualified species, and 
(ii)enters into a qualified perpetual habitat protection agreement, a qualified 30-year habitat protection agreement, or a qualified habitat protection agreement with the appropriate Secretary with respect to such real property, and 
(B)any other taxpayer who— 
(i)is a party to a qualified perpetual habitat protection agreement, a qualified 30-year habitat protection agreement, or a qualified habitat protection agreement, and 
(ii)as part of any such agreement, agrees to assume responsibility for costs paid or incurred as a result of implementing such agreement. 
(2)Qualified perpetual habitat protection agreementThe term qualified perpetual habitat protection agreement means an agreement— 
(A)under which the taxpayer grants to the appropriate Secretary, the Secretary of Agriculture, the Secretary of Defense, or a State an easement in perpetuity for the protection of the habitat of a qualified species, and 
(B)which meets the requirements of paragraph (5). 
(3)Qualified 30-year habitat protection agreementThe term qualified 30-year habitat protection agreement means an agreement— 
(A)under which the taxpayer grants to the appropriate Secretary, the Secretary of Agriculture, the Secretary of Defense, or a State an easement for a period of not less than 30 years and less than perpetuity for the protection of the habitat of a qualified species, and 
(B)which meets the requirements of paragraph (5). 
(4)Qualified habitat protection agreementThe term qualified habitat protection agreement means an agreement— 
(A)under which the taxpayer enters into an agreement with the appropriate Secretary, the Secretary of Agriculture, the Secretary of Defense, or a State to protect the habitat of a qualified species for a specified period of time, and 
(B)which meets the requirements of paragraph (5). 
(5)RequirementsAn agreement meets the requirements of this paragraph if— 
(A)the agreement is consistent with any recovery plan which is applicable and which has been approved for a qualified species under section 4 of the Endangered Species Act of 1973, 
(B)the appropriate Secretary and the eligible taxpayer enter into a habitat management plan designed to— 
(i)restore or enhance the habitat of a qualified species, or 
(ii)reduce threats to a qualified species through the management of the habitat, and 
(C)the appropriate Secretary ensures that the eligible taxpayer is provided with technical assistance in carrying out the duties of the taxpayer under the terms of the agreement. 
(d)Habitat protection easement credit 
(1)In generalFor purposes of subsection (a)(1), the habitat protection easement credit for any taxable year is an amount equal to— 
(A)in the case of an eligible taxpayer who has entered into a qualified perpetual habitat protection agreement during such taxable year, 100 percent of the excess (if any) of— 
(i)the fair market value of the real property with respect to which the qualified perpetual habitat protection agreement is made, determined on the day before such agreement is entered into, over 
(ii)the fair market value of such property, determined on the day after such agreement is entered into, 
(B)in the case of an eligible taxpayer who has entered into a qualified 30-year habitat protection agreement during such taxable year, 75 percent of such excess, and 
(C)in the case of any other eligible taxpayer, zero. 
(2)Reduction for amount received for easementThe credit allowed under subsection (a)(1) shall be reduced by any amount received by the taxpayer in connection with the easement. 
(3)Limitation based on amount of taxThe credit allowed under subsection (a)(1) for any taxable year shall not exceed the sum of— 
(A)the taxpayer's regular tax liability for the taxable year reduced by the sum of the credits allowable under subpart A and sections 27, 30, 30B, and 30C, and 
(B)the tax imposed by section 55(a) for the taxable year. 
(4)Carryforward of unused creditIf the credit allowable under subsection (a)(1) for any taxable year exceeds the limitation imposed by paragraph (3) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a)(1) for such succeeding taxable year. 
(5)Qualified appraisals requiredNo amount shall be taken into account under this subsection unless the eligible taxpayer includes with the taxpayer's return for the taxable year a qualified appraisal (within the meaning of section 170(f)(11)(E)) of the real property. 
(e)Habitat restoration credit 
(1)In generalFor purposes of subsection (a)(2), the habitat restoration credit for any taxable year shall be an amount equal to— 
(A)in the case of a qualified perpetual habitat protection agreement, 100 percent of the costs paid or incurred by an eligible taxpayer during such taxable year pursuant to the habitat management plan entered into under such agreement, 
(B)in the case of a qualified 30-year habitat protection agreement, 75 percent of the costs paid or incurred by an eligible taxpayer during such taxable year pursuant to the habitat management plan entered into under such agreement, and 
(C)in the case of a qualified habitat protection agreement, 50 percent of the costs paid or incurred by an eligible taxpayer during such taxable year pursuant to the habitat management plan entered into under such agreement. 
(2)Limitation based on amount of taxThe credit allowed under subsection (a)(2) for any taxable year shall not exceed the excess (if any) of— 
(A)the regular tax liability for the taxable year reduced by the sum of the credits allowable under subpart A and sections 27, 30, 30B, and 30C, over 
(B)the tentative minimum tax for the taxable year. 
(3)Carryforward of unused creditIf the credit allowable under subsection (a)(2) for any taxable year exceeds the limitation imposed by paragraph (2) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a)(2) for such succeeding taxable year. 
(4)Special rules 
(A)Certain costs not includedNo credit shall be allowed under subsection (a)(2) for any cost which is paid or incurred by a taxpayer to comply with any requirement of a Federal, State, or local government. 
(B)Subsidized financingFor purposes of paragraph (1), the amount of costs paid or incurred by an eligible taxpayer pursuant to any agreement described in subsection (c) shall be reduced by the amount of any financing provided under any Federal or State program a principal purpose of which is to subsidize financing for the conservation of the habitat of a qualified species. 
(f)Endangered species recovery credit limitation 
(1)In generalThere is an endangered species recovery credit limitation for each calendar year. Such limitation is — 
(A)for 2008, 2009, 2010, 2011, and 2012— 
(i)$300,000,000 with respect to qualified perpetual habitat protection agreements, 
(ii)$60,000,000 with respect to qualified 30-year habitat protection agreements, and 
(iii)$40,000,000 with respect to qualified habitat protection agreements, and 
(B)except as provided in paragraph (3), zero thereafter. 
(2)Allocation of limitation 
(A)In generalThe Secretary, in consultation with the Secretary of the Interior and the Secretary of Commerce, shall allocate the endangered species recovery credit limitation to eligible taxpayers. 
(B)Establishment of allocation programNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of the Interior and the Secretary of Commerce, shall, by regulation, establish a program to process applications from eligible taxpayers and to determine how to best allocate the credit limitation under subparagraph (A), taking into account the considerations described in subparagraph (C). 
(C)ConsiderationsIn accepting applications to make allocations to eligible taxpayers under this section, priority shall be given to taxpayers with agreements— 
(i)relating to habitats that will significantly increase the likelihood of recovering and delisting a species as an endangered species or a threatened species (as defined under section 2 of the Endangered Species Act of 1973), 
(ii)that are cost-effective and maximize the benefits to a qualified species per dollar expended, 
(iii)relating to habitats of species which have a federally approved recovery plan pursuant to section 4 of the Endangered Species Act of 1973, 
(iv)relating to habitats with the potential to contribute significantly to the improvement of the status of a qualified species, 
(v)relating to habitats with the potential to contribute significantly to the eradication or control of invasive species that are imperiling a qualified species, 
(vi)with habitat management plans that will manage multiple qualified species, 
(vii)with habitat management plans that will create adjacent or proximate habitat for the recovery of a qualified species, 
(viii)relating to habitats for qualified species with an urgent need for protection, 
(ix)with habitat management plans that assist in preventing the listing of a species as endangered or threatened under the Endangered Species Act of 1973 or a similar State law, 
(x)with habitat management plans that may resolve conflicts between the protection of qualified species and otherwise lawful human activities, and 
(xi)with habitat management plans that may resolve conflicts between the protection of a qualified species and military training or other military operations. 
(3)Carryover of unused limitationIf for any calendar year the limitation under paragraph (1) (after the application of this paragraph) exceeds the amount allocated to all eligible taxpayers for such calendar year, the limitation amount for the following calendar year shall be increased by the amount of such excess. 
(g)Other definitions and special rules 
(1)Appropriate SecretaryThe term appropriate Secretary has the meaning given to the term Secretary under section 3(15) of the Endangered Species Act of 1973. 
(2)Habitat management planThe term habitat management plan means, with respect to any habitat, a plan which— 
(A)identifies one or more qualified species to which the plan applies, 
(B)describes the management practices to be undertaken by the taxpayer, 
(C)describes the technical assistance to be provided to the taxpayer and identifies the entity that will provide such assistance, 
(D)provides a schedule of deadlines for undertaking such management practices, and 
(E)requires monitoring of the management practices and the status of the qualified species. 
(3)Qualified speciesThe term qualified species means— 
(A)any species listed as an endangered species or threatened species under the Endangered Species Act of 1973, or 
(B)any species for which a finding has been made under section 4(b)(3) of Endangered Species Act of 1973 that listing under such Act may be warranted. 
(4)TakingThe term taking has the meaning given to such term under the Endangered Species Act of 1973. 
(5)Reduction in basisFor purposes of this subtitle, the basis of any property for which a credit is allowable under subsection (a)(1) shall be reduced by the amount of the credit so allowed. 
(6)Denial of double benefitNo deduction shall be allowed under this chapter for any amount with respect to which a credit is allowed under subsection (a). 
(7)CertificationNo credit shall be allowed under subsection (a) unless the appropriate Secretary certifies that any agreement described in subsection (c) which is entered into by an eligible taxpayer will contribute to the recovery of a qualified species. 
(8)Request for authorization of incidental takingsThe Secretary shall request the appropriate Secretary to consider whether to authorize under the Endangered Species Act of 1973 takings by an eligible taxpayer of a qualified species to which an agreement described in subsection (c) relates if the takings are incidental to— 
(A)the restoration, enhancement, or management of the habitat pursuant to the habitat management plan under the agreement, or 
(B)the use of the property to which the agreement pertains at any time after the expiration of the easement or the specified period described in subsection (c)(4)(A), but only if such use will leave the qualified species at least as well off on the property as it was before the agreement was made. 
(9)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit under any credit allowable under subsection (a) if the Secretary, in consultation with the appropriate Secretary, determines that— 
(A)the eligible taxpayer has failed to carry out the duties of the taxpayer under the terms of a qualified perpetual habitat protection agreement, a qualified 30-year habitat protection agreement, or a qualified habitat protection agreement, and 
(B)there are no other available means to remediate such failure. . 
(b)GAO Study 
(1)In generalThe Comptroller General of the United States shall undertake a study on the effectiveness of the endangered species recovery credit under section 30D of the Internal Revenue Code of 1986 (as added by this Act). 
(2)Issues to be studiedThe study under paragraph (1) shall— 
(A)evaluate— 
(i)the effectiveness of the endangered species recovery credit in encouraging landowners to enter into agreements for the protection of the habitats of endangered and threatened species, and 
(ii)the degree to which such agreements are effective in— 
(I)preserving the habitats of endangered and threatened species, and 
(II)assisting in the recovery of such species, and 
(B)include recommendations for improving the effectiveness of endangered species recovery credit. 
(3)Reports 
(A)Interim reportNot later than 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress an interim report on the study conducted under paragraph (1). 
(B)Final reportNot later than 5 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a final report on the study conducted under paragraph (1). 
(c)Conforming amendments 
(1)Section 1016(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by inserting after paragraph (37) the following new paragraph: 
 
(38)to the extent provided in section 30D(g)(5). . 
(2)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30C the following new item: 
 
 
Sec. 30D. Endangered species recovery credit.  . 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
3.Deduction for endangered species recovery expenditures 
(a)Deduction for endangered species recovery expenditures 
(1)In generalParagraph (1) of section 175(c) of the Internal Revenue Code of 1986 (relating to definitions) is amended by inserting after the first sentence the following new sentence: Such term shall include expenditures paid or incurred for the purpose of achieving specific actions recommended in recovery plans approved pursuant to the Endangered Species Act of 1973.. 
(2)Conforming amendments 
(A)Section 175 of such Code is amended by inserting , or for endangered species recovery after prevention of erosion of land used in farming each place it appears in subsections (a) and (c). 
(B)The heading of section 175 of such Code is amended by inserting ; endangered species recovery expenditures before the period. 
(C)The item relating to section 175 in the table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting ; endangered species recovery expenditures before the period. 
(b)LimitationsParagraph (3) of section 175(c) of the Internal Revenue Code of 1986 (relating to additional limitations) is amended— 
(1)in the heading, by inserting or endangered species recovery plan after conservation plan, and 
(2)in subparagraph (A)(i), by inserting or the recovery plan approved pursuant to the Endangered Species Act of 1973 after Department of Agriculture. 
(c)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred after the date of the enactment of this Act. 
4.Exclusion for cost sharing payments under the Partners for Fish and Wildlife Act and certain other programs authorized by the Fish and Wildlife Act of 1956 
(a)In generalSubsection (a) of section 126 of the Internal Revenue Code of 1986 (relating to certain cost-sharing payments) is amended by redesignating paragraph (10) as paragraph (12) and by inserting after paragraph (9) the following new paragraphs: 
 
(10)The Partners for Fish and Wildlife Program authorized by the Partners for Fish and Wildlife Act. 
(11)The Landowner Incentive Program, the State Wildlife Grants Program, and the Private Stewardship Grants Program authorized by the Fish and Wildlife Act of 1956. . 
(b)Effective dateThe amendments made by this section shall apply to payments received after the date of the enactment of this Act. 
 
